EXAMINER'S AMENDMENT
Election/Restrictions
This application is in condition for allowance except for the presence of claims 19 and 20 directed to an invention non-elected without traverse.  Accordingly, claims 19 and 20 been cancelled.

Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
CANCELLED Claims 19 and 20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendments to the claims have overcome the 112(b) rejection of the claims and the filing of a valid terminal disclaimer has overcome the double patenting rejection of the claims.
Furthermore, the claims are allowable for the substantially the same reasons discussed previously in the parent application (U.S. Patent # 10,710,113) in that the closest prior art of record Rafailovich (U.S. Patent Publication No. 2014/0147602) and Blanton (U.S. Patent Publication No. 2013/0180842) do not fairly teach or suggest having formed a graphene-like coating comprised of a functionalized mixture of reduced graphene oxide and graphene.


Conclusion
Claims 1 through 18 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712